Citation Nr: 0843668	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-22 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to June 
1950, and from April 1951 to October 1951.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2005 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for bilateral hearing 
loss and bilateral tinnitus.  

The Board notes that the veteran was scheduled for a hearing 
in October 2008, to which he failed to report.  Accordingly, 
the Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2008).

A motion to advance this case on the Board's docket was 
received by the Board in November 2008.  This motion was 
granted by the Board on November 26, 2008 due to the 
veteran's advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2008).

The issue of entitlement to service connection for bilateral 
hearing loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has bilateral tinnitus 
that is related to his military service, and the veteran is 
not deemed credible in this regard.




CONCLUSION OF LAW

Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).

The Board notes that the veteran was provided VCAA notice in 
letters issued in July 2005 and September 2005.  The letters 
apprised the veteran of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:   (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

The VCAA notifications did not include the criteria for 
assignment of a disability rating and/or an effective date in 
the event of award of any benefit sought.  See Dingess, 
supra.  However, as the veteran's claim for service 
connection for tinnitus is denied herein, the matters of 
assignment of a disability rating and effective date are 
rendered moot.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was provided prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  



Duty to Assist

With regard to the duty to assist, the Board notes that the 
only service treatment reports contained in the claims file 
are service discharge examination reports dated in June 1950 
and October 1951.  However, as the veteran has reported that 
he did not receive treatment for tinnitus during service, and 
as is discussed in greater detail below, there is no 
competent clinical demonstration, or credible lay reporting, 
of current tinnitus, he is not prejudiced by the Board's 
adjudication of the claim for service connection for tinnitus 
on the merits in this decision.  The claims file contains 
post-service VA and private treatment and examination 
reports, as well as Social Security Administration records.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim for service 
connection for tinnitus.  

The Secretary's obligation under 38 U.S.C. § 5103A(d) to 
provide the veteran with a medical examination or to obtain a 
medical opinion occurs when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent evidence on file for the Secretary to 
make a decision on the claim. McLendon v. Nicholson, 20 Vet. 
App.79, 81 (2006); see 38 U.S.C. § 5103A(d)(2); Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003); 38 C.F.R. § 3.159(c)(4)(i) (2008).

Because there is no demonstration by competent clinical 
evidence of record of current tinnitus, and as is discussed 
in detail below, the Board does not find the veteran's 
statements as to current tinnitus to be credible when viewed 
with the evidence of record as a whole, there is no 
indication of record that that the veteran has current 
tinnitus that may be related to service.  As such, there is 
no requirement to afford a VA examination as to etiology of 
any such disability.  McLendon, supra.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

II.  Applicable Law

Direct service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a pre-existing injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2008).  

III. ANALYSIS

The veteran asserts that he has bilateral tinnitus due to his 
military service as a machine gun instructor in 1951.  The DD 
Form 214 for his second period of service, from April 1951 to 
October 1951, reveals that he served with the Infantry 
Division of the 5th Reconnaissance Company.  As such, the 
Board finds that the circumstances of his service are 
consistent with his contentions of having been exposed to 
acoustic trauma in service.

As noted above, service treatment reports are unavailable, 
with the exception of reports of examination for separation 
from service, conducted in June 1950 and October 1951.  Under 
these circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (finding that the BVA 
has a heightened duty in a case where the service medical 
records are presumed destroyed).

The reports of the June 1950 and October 1951 military 
separation examinations are negative for any complaints or 
findings as to tinnitus or any ear abnormality.  Indeed, 
clinical examination of the ears, including drums and 
internal and external canals, were noted to be normal.  This 
is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with tinnitus at his discharge 
from service, then he would have at least mentioned this 
during his military examination in October 1951.  See 38 
C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The record does not reflect any complaint or finding of 
tinnitus within one year of separation from service, or for 
decades thereafter.  The veteran did not reference tinnitus 
when listing sickness, disease or injuries in his initial 
claim for VA disability benefits, received in June 1982.  
Reports of private medical treatment and evaluation dated 
from 1971 to 1982 are also negative for any complaints or 
findings relative to tinnitus.  On initial VA examination 
subsequent to service, in July 1982, there were no complaints 
or findings of tinnitus, when hearing loss was clinically 
noted, and physical examination of the ears revealed the 
tympanic membranes were intact.  On VA audiologic evaluation 
in July 2000, the veteran specifically denied having 
tinnitus.  The veteran did not report tinnitus on VA 
examination in September 2002 when listing current 
disabilities, including impaired hearing.  Indeed, the 
initial reference to current tinnitus was made in a statement 
from the veteran dated and received in June 2005 as 
application for VA compensation benefits.  The record does 
not contain any competent clinical documentation of current 
tinnitus.

The veteran has asserted that he has current tinnitus, and 
expressed a belief that his tinnitus is causally related to 
acoustic trauma in service.  The Board notes that the veteran 
is competent to attest to factual matters of which he has 
first- hand knowledge (e.g., experiencing ringing in his 
ears).  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  To this extent, the Board finds that the veteran is 
competent to report that he has current tinnitus.  However, 
the veteran has not been shown to possess the requisite 
skills or training necessary to be capable of making 
competent etiological opinions.  Thus, his statements 
submitted for this purpose do not constitute competent 
evidence and lack probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  While the veteran has not 
specifically asserted he has had tinnitus since service, the 
Board also does not find that any such lay statement is 
credible, when viewed in conjunction with the record as a 
whole.  In addition to the negative clinical findings 
relative to tinnitus subsequent to service, when the ears 
were examined, the veteran also specifically denied having 
tinnitus on VA examination in July 2000.  The inconsistent 
statements by the veteran as to the presence of tinnitus 
since service diminish the credibility and probative value of 
his current assertions as to the continuity of demonstration 
of any tinnitus since service.  

In conclusion, the probative, competent evidence of record 
fails to demonstrate that the veteran has current tinnitus 
etiologically related to active service.  As such, service 
connection is not warranted.  The Board has considered the 
doctrine of resolving reasonable doubt in the veteran's 
favor, but, as the preponderance of the evidence is against 
his service connection claim, that doctrine is not for 
application. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008).


ORDER

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

As noted above, the Board has conceded the veteran's exposure 
to acoustic trauma in service as consistent with the 
circumstances of his service, particularly his service with a 
Reconnaissance Company of an Infantry Division as reflected 
on his DD Form 214 for his second period of service, from 
April 1951 to October 1951.  38 U.S.C.A. § 1154(a).  
Moreover, competent clinical evidence of record, including a 
July 2000 VA audiologic examination report, establishes that 
the veteran has current bilateral hearing loss disability for 
VA purposes.  See 38 C.F.R. § 3.385 (2008).  However, it does 
not appear from the record that he has been afforded a VA 
examination addressing the etiology of his current hearing 
loss disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Also, the Board notes that the veteran's service treatment 
reports are not of record, except for reports of examinations 
for separation from service in June 1950 and October 1951.  
The record does not reflect that VA has attempted to obtain 
any outstanding available service treatment records.  

Based on the foregoing, the case is hereby remanded for the 
following action:

Accordingly, the case is REMANDED for the following action:

1.  Issue additional VCAA notice as to 
the issue of entitlement to service 
connection for bilateral hearing loss 
disability as required in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
In this regard, the notice should 
specifically apprise the veteran of the 
criteria for consideration in the award 
of a disability rating and assignment of 
an effective date, in the event of award 
of the benefit sought.

2.  Contact the appropriate facilities, 
to include the National Personnel Records 
Center, and attempt to obtain all 
available outstanding service treatment 
reports for the veteran for both periods 
of service, from September 1948 to June 
1950, and from April 1951 to October 
1951.  If no additional service treatment 
reports are available, after all efforts 
have been exhausted, such should be noted 
by Memorandum in the claims folder.  

3.  Schedule the veteran for a VA 
audiologic examination to determine the 
current nature and etiology of his 
current bilateral hearing loss 
disability.  The examiner is requested to 
furnish an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that the veteran has current 
bilateral hearing loss disability that is 
related to his exposure to acoustic 
trauma in military service.  The examiner 
should note that exposure to acoustic 
trauma in military service during the 
period from April 1951 to October 1951 
due to exposure to gunfire has been 
conceded.

The claims folder should be made 
available to the examiner for review in 
conjunction with such examination, and 
the examination report should indicate 
that such a review was performed.  All 
opinions expressed should be accompanied 
by complete rationales.

4.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss disability on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


